Putnam Investments One Post Office Square Boston, MA 02109 July 31, 2015 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Mortgage Opportunities Fund, a series of Putnam Funds Trust (the “Trust”) (Reg. No. 33- 515) (811- 07513) Post-Effective Amendment No. 215 to Registration Statement on Form N-1A Ladies and Gentlemen: We are filing the referenced Amendment pursuant to Rule 485(a) under the Securities Act of 1933 and Rule 8b-16 under the Investment Company Act of 1940 for review and comment by the staff of the Securities and Exchange Commission. The Amendment is being filed to include the disclosure set forth in Appendix A to the Fund's prospectus (Supplemental Performance Information of Similar Accounts) and to provide financial information relating to the Fund's fiscal period ended May 31, 2015. Any comments or questions on this filing may be directed to the undersigned at 1-800-225-2465, Ext. Very truly yours, James F. Clark Associate General Counsel cc: Bryan Chegwidden, Esq. James E. Thomas, Esq. Ropes & Gray LLP
